 



EXHIBIT 10.1

EXECUTIVE PROTECTION AGREEMENT

     This Agreement entered into as of the 15th day of March, 2005 (the
“Effective Date”) by and between ProLogis, a Maryland real estate investment
trust (the “Trust”), and (the “Executive”),

WITNESSETH THAT:

     WHEREAS, the Trust wishes to assure itself of the continuity of the
Executive’s services in the event of a change in control of the Trust; and

     WHEREAS, the Trust and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below;

     NOW, THEREFORE, in consideration of the premises and mutual covenants set
forth herein, it is hereby agreed by and between the parties as follows:

     1. Term of Agreement. The “Term” of this Agreement shall commence on the
Effective Date and shall continue through December 31, 2006; provided, however,
that on such date and on each December 31 thereafter, the Term of this Agreement
shall automatically be extended for one additional year unless, not later than
the preceding October 1, either party shall have given notice that such party
does not wish to extend the Term; and provided further that if a Change in
Control (as defined in paragraph 3 below) shall have occurred during the
original or any extended Term of this Agreement, the Term of this Agreement
shall continue until the end of the twenty-fourth calendar month after the
calendar month in which such Change in Control occurs, at which time it will
expire.

     2. Employment After a Change in Control. If the Executive is in the employ
of the Trust on the date of a Change in Control, the Trust hereby agrees to
continue the Executive in its employ for the period commencing on the date of
the Change in Control and ending on the last day of the Term of this Agreement.
During the period of employment described in the foregoing provisions of this
paragraph 2 (the “Employment Period”), the Executive shall hold such position
with the Trust and exercise such authority and perform such executive duties as
are commensurate with his position, authority and duties immediately prior to
the Employment Period. The Executive agrees that during the Employment Period he
shall devote his full business time exclusively to the executive duties
described herein and perform such duties faithfully and efficiently; provided,
however, that nothing in this Agreement shall prevent the Executive from
voluntarily resigning from employment upon no less than 15 days’ advance written
notice to the Trust under circumstances that do not constitute a Termination (as
defined in paragraph 5).

     3. Change in Control. For purposes of this Agreement, a “Change in Control”
means the happening of any of the following:





--------------------------------------------------------------------------------



 



     (a) The consummation of a transaction, approved by the shareholders of the
Trust, to merge the Trust into or consolidate the Trust with another entity,
sell or otherwise dispose of all or substantially all of its assets or adopt a
plan of liquidation, provided, however, that a Change in Control shall not be
deemed to have occurred by reason of a transaction, or a substantially
concurrent or otherwise related series of transactions, upon the completion of
which 50% or more of the beneficial ownership of the voting power of the Trust,
the surviving corporation or corporation directly or indirectly controlling the
Trust or the surviving corporation, as the case may be, is held by the same
persons (as defined below) (although not necessarily in the same proportion) as
held the beneficial ownership of the voting power of the Trust immediately prior
to the transaction or the substantially concurrent or otherwise related series
of transactions, except that upon the completion thereof, employees or employee
benefit plans of the Trust may be a new holder of such beneficial ownership.

     (b) The “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing 50% or more of the combined voting power of the Trust is acquired,
other than from the Trust, by any “person” as defined in Sections 13(d) and
14(d) of the Exchange Act (other than any trustee or other fiduciary holding
securities under an employee benefit or other similar stock plan of the Trust).

     (c) At any time during any period of two consecutive years, individuals who
at the beginning of such period were members of the Board of Trustees of the
Trust cease for any reason to constitute at least a majority thereof (unless the
election, or the nomination for election by the Trust’s shareholders, of each
new trustee was approved by a vote of at least two-thirds of the trustees still
in office at the time of such election or nomination who were trustees at the
beginning of such period).

     For purposes of this Agreement, the following terms shall be defined as
indicated:

          (i) The term “Beneficial Owner” shall mean beneficial owner as defined
in Rule 13d-3 under the Exchange Act.

          (ii) Entities shall be treated as being under “common control” during
any period in which they are “affiliates” of each other as that term is defined
in the Exchange Act.

          (iii) The term “person” shall be as defined in Sections 13(d) and
14(d) of the Exchange Act, but shall exclude any trustee or other fiduciary
holding securities under an employee benefit or other similar stock plan of the
Trust.

2



--------------------------------------------------------------------------------



 



          (iv) The term “ProLogis Affiliate” shall mean ProLogis and any of its
“affiliates” as that term is defined in the Exchange Act.”

     4. Compensation During the Employment Period. During the Employment Period,
the Executive shall be compensated as follows:

     (a) He shall receive an annual salary which is not less than his annual
salary immediately prior to the Employment Period.

     (b) He shall be entitled to participate in annual cash-based incentive
compensation plans which, in the aggregate, provide bonus opportunities which
are not materially less favorable to the Executive than the greater of (i) the
opportunities provided by the Trust for executives with comparable levels of
responsibility as in effect from time to time; and (ii) the opportunities
provided to the Executive under all such plans in which he was participating
prior to the Employment Period.

     (c) He shall be eligible to participate in other incentive compensation
plans and other employee benefit plans on a basis not materially less favorable
to the Executive than that applicable to other executives of the Trust with
comparable levels of responsibility as in effect from time to time.

     5. Termination. For purposes of this Agreement, the term “Termination”
shall mean termination of the employment of the Executive by the Trust during
the Employment Period (i) by the Trust, for any reason other than death,
Disability, or Cause, or (ii) by Constructive Discharge of the Executive (as
these terms are described below). For purposes of this Agreement:

     (a) The Executive shall be considered to have a “Disability” during the
period in which he is unable, by reason of a medically determinable physical or
mental impairment, to engage in the material and substantial duties of his
regular occupation, and such condition is expected to be permanent, as
determined by the Board of Trustees.

     (b) For purposes of this Agreement, “Cause” shall mean, in the reasonable
judgment of the Board of Trustees (i) the willful and continued failure by the
Executive to substantially perform his duties with the Trust or any subsidiary
after written notification by the Trust or subsidiary, (ii) the willful engaging
by the Executive in conduct which is demonstrably injurious to the Trust or any
subsidiary, monetarily or otherwise, or (iii) the engaging by the Executive in
egregious misconduct involving serious moral turpitude. For purposes hereof, no
act, or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in

3



--------------------------------------------------------------------------------



 



good faith and without reasonable belief that such action was in the best
interest of the Trust or subsidiary.

     (c) If, after a Change in Control, the Executive:

          (i) provides written notice to the Trust of the occurrence of Good
Reason (as defined below) within a reasonable time after the Executive has
knowledge of the circumstances constituting Good Reason, which notice shall
specifically identifies the circumstances which the Executive believes
constitute Good Reason;

          (ii) the Trust fails to notify the Executive of the Trust’s intended
method of correction within a reasonable period of time after the Trust receives
the notice, or the Trust fails to correct the circumstances within a reasonable
time after such notice; and

          (iii) the Executive resigns within a reasonable time after receiving
the Trust’s response, if such notice does not indicate an intention to correct
such circumstances, or within a reasonable time after the Trust fails to correct
such circumstances;

then the Executive shall be considered to have been subject to a “Constructive
Discharge” by the Trust. For purposes of this Agreement, “Good Reason” shall
mean, without the Executive’s express written consent (and except in consequence
of a prior termination of the Executive’s employment), the occurrence of any of
the following circumstances:

               (I) a substantial adverse alteration in the nature of the
Executive’s status or responsibilities from those in effect immediately prior to
the Employment Period;

               (II) failure to provide salary and other compensation and
benefits in accordance with paragraph 4; or

               (III) the failure of the Trust to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement as contemplated
in paragraph 16.

If the Executive becomes employed by the entity into which the Trust merged, or
the purchaser of substantially all of the assets of the Trust, or a successor to
such entity or purchaser, the

4



--------------------------------------------------------------------------------



 



Executive shall not be treated as having terminated employment for purposes of
this Agreement until such time as the Executive terminates employment with the
merged entity or purchaser (or successor), as applicable. If the Executive is
transferred to employment with a subsidiary of the Trust (regardless of whether
before, on, or after a Change in Control), such transfer shall not constitute a
termination of employment for purposes of this Agreement, provided that the
subsidiary agrees to assume this Agreement and be substituted for the Trust
under this Agreement (provided that the subsidiary shall not be substituted for
the Trust for purposes of defining the term “Change in Control”).

     6. Severance Benefits. Subject to the provisions of paragraphs 7 and 8
below, in the event of a Termination described in paragraph 5, in lieu of the
amount otherwise payable under paragraph 4:

     (a) The Executive shall be entitled to the bonus(es) payable for the
performance period(s) in which the date of the Executive’s Termination occurs,
with payment based on achievement of a target level of performance for the
entire period (regardless of actual performance for the period); provided,
however, that the amount of the bonus shall be subject to a pro-rata reduction
to reflect the portion of the applicable performance period following the date
of termination. Payment under this paragraph (a) shall be made at the regularly
scheduled time for payment of such amounts to active employees.

     (b) As of the date of Termination, the Executive shall be fully vested in
all benefits accrued through the date of Termination under the ProLogis
Nonqualified Savings Plan, and all such benefits shall be payable in a lump sum
not later than 10 days after the date of Termination.

     (c) Any awards granted under the ProLogis 1997 Long Term Incentive Plan or
under any other incentive, compensation or other plan that are held by the
Executive on the date of Termination shall vest and become immediately
exercisable on such date.

     (d) The Executive shall continue to receive medical insurance and life
insurance coverage in accordance with paragraph 4(c) above for a period of
period of 36 months after the date of Termination.

     (e) The Executive shall be entitled to a lump sum payment in cash no later
than ten business days after the date of Termination equal to the sum of:

          (i) an amount equal to three times the Executive’s annual salary rate
in effect immediately prior to the Employment Period; and

5



--------------------------------------------------------------------------------



 



          (ii) an amount equal to three times the Executive’s target level of
the annual bonus for the fiscal year in which the date of Termination occurs.

     (f) The Trust shall, for a period not to exceed twelve months, provide for
standard outplacement services by any one qualified outplacement agency selected
by the Trust.

Except as may be otherwise specifically provided in an amendment of this
paragraph 6 adopted in accordance with paragraph 15, the Executive’s rights
under this paragraph 6 shall be in lieu of any benefits with respect to a
termination following a Change in Control that may be otherwise payable to or on
behalf of the Executive pursuant to the terms of any severance pay arrangement
of the Trust or any subsidiary or any other, similar arrangement of the Trust or
any subsidiary providing benefits upon involuntary termination of employment.

     7. Make-Whole Payments. The following shall apply with respect to amounts
to or on behalf of the Executive:

     (a) Subject to the following provisions of this paragraph 7, if any payment
or benefit to which the Executive is entitled from the Trust, any affiliate, or
trusts established by the Trust or by any affiliate (a “Payment”) is subject to
any tax under section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any similar federal or state law (an “Excise Tax”), the Trust shall
pay to the Executive an additional amount (the “Make Whole-Amount”) which is
equal to (i) the amount of the Excise Tax, plus (ii) the aggregate amount of any
interest, penalties, fines or additions to any tax which are imposed in
connection with the imposition of such Excise Tax, plus (iii) all income, excise
and other applicable taxes imposed on the Executive under the laws of any
Federal, state or local government or taxing authority by reason of the payments
required under clause (i) and clause (ii) and this clause (iii).

     (b) For purposes of determining the Make-Whole Amount, the Executive shall
be deemed to be taxed at the highest marginal rate under all applicable local,
state, federal and foreign income tax laws for the year in which the Make-Whole
Amount is paid. The Make-Whole Amount payable with respect to an Excise Tax
shall be paid by the Trust coincident with the Payment with respect to which
such Excise Tax relates.

     (c) All calculations under this paragraph 7 shall be made initially by the
Trust and the Trust shall provide prompt written notice thereof to the Executive
to enable the Executive to timely file all applicable tax returns. Upon request
of the Executive, the Trust shall provide the Executive with sufficient tax and
compensation data to enable the Executive or his tax advisor to independently
make the calculations described in

6



--------------------------------------------------------------------------------



 



paragraph (b) above and the Trust shall reimburse the Executive for reasonable
fees and expenses incurred for any such verification.

     (d) If the Executive gives written notice to the Trust of any objection to
the results of the Trust’s calculations within 60 days of the Executive’s
receipt of written notice thereof, the dispute shall be referred for
determination to tax counsel selected by the independent auditors of the Trust
(“Tax Counsel”). The Trust shall pay all fees and expenses of such Tax Counsel.
Pending such determination by Tax Counsel, the Trust shall pay the Executive the
Make-Whole Amount as determined by it in good faith. The Trust shall pay the
Executive any additional amount determined by Tax Counsel to be due under this
paragraph 7 (together with interest thereon at a rate equal to 120% of the
Federal short-term rate determined under section 1274(d) of the Code) promptly
after such determination.

     (e) The determination by Tax Counsel shall be conclusive and binding upon
all parties unless the Internal Revenue Service, a court of competent
jurisdiction, or such other duly empowered governmental body or agency (a “Tax
Authority”) determines that the Executive owes a greater or lesser amount of
Excise Tax with respect to any Payment than the amount determined by Tax
Counsel.

     (f) If a Taxing Authority makes a claim against the Executive which, if
successful, would require the Trust to make a payment under this paragraph 7,
the Executive agrees to contest the claim on request of the Trust subject to the
following conditions:

               (i) The Executive shall notify the Trust of any such claim within
10 days of becoming aware thereof. In the event that the Trust desires the claim
to be contested, it shall promptly (but in no event more than 30 days after the
notice from the Executive or such shorter time as the Taxing Authority may
specify for responding to such claim) request the Executive to contest the
claim. The Executive shall not make any payment of any tax which is the subject
of the claim before the Executive has given the notice or during the 30-day
period thereafter unless the Executive receives written instructions from the
Trust to make such payment together with an advance of funds sufficient to make
the requested payment plus any amounts payable under this paragraph 7 determined
as if such advance were an Excise Tax, in which case the Executive will act
promptly in accordance with such instructions.

               (ii) If the Trust so requests, the Executive will contest the
claim by either paying the tax claimed and suing for a refund in the appropriate
court or

7



--------------------------------------------------------------------------------



 



contesting the claim in the United States Tax Court or other appropriate court,
as directed by the Trust; provided, however, that any request by the Trust for
the Executive to pay the tax shall be accompanied by an advance from the Trust
to the Executive of funds sufficient to make the requested payment plus any
amounts payable under this paragraph 7 determined as if such advance were an
Excise Tax. If directed by the Trust in writing the Executive will take all
action necessary to compromise or settle the claim, but in no event will the
Executive compromise or settle the claim or cease to contest the claim without
the written consent of the Trust; provided, however, that the Executive may take
any such action if the Executive waives in writing his right to a payment under
this paragraph 7 for any amounts payable in connection with such claim. The
Executive agrees to cooperate in good faith with the Trust in contesting the
claim and to comply with any reasonable request from the Trust concerning the
contest of the claim, including the pursuit of administrative remedies, the
appropriate forum for any judicial proceedings, and the legal basis for
contesting the claim. Upon request of the Trust, the Executive shall take
appropriate appeals of any judgment or decision that would require the Trust to
make a payment under this paragraph 7. Provided that the Executive is in
compliance with the provisions of this paragraph (ii), the Trust shall be liable
for and indemnify the Executive against any loss in connection with, and all
costs and expenses, including attorneys’ fees, which may be incurred as a result
of, contesting the claim, and shall provide to the Executive within 30 days
after each written request therefor by the Executive cash advances or
reimbursement for all such costs and expenses actually incurred or reasonably
expected to be incurred by the Executive as a result of contesting the claim.

               (iii) Should a Tax Authority finally determine that an additional
Excise Tax is owed, then the Trust shall pay an additional Make-Up Amount to the
Executive in a manner consistent with this paragraph 7 with respect to any
additional Excise Tax and any assessed interest, fines, or penalties. If any
Excise Tax as calculated by the Trust or Tax Counsel, as the case may be, is
finally determined by a Tax Authority to exceed the amount required to be paid
under applicable law, then the Executive shall repay such excess to the Trust
within 30 days of such determination; provided that such repayment shall be
reduced by the amount of any taxes paid by the Executive on such excess which is
not offset by the tax benefit attributable to the repayment.

     8. Withholding. All payments to the Executive under this Agreement will be
subject to all applicable withholding of state and federal taxes.

8



--------------------------------------------------------------------------------



 



     9. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in Denver, Colorado, in accordance with the laws of the State of Colorado, by
three arbitrators appointed by the parties. If the parties cannot agree on the
appointment of the arbitrators, one shall be appointed by the Trust and one by
the Executive and the third shall be appointed by the first two arbitrators. If
the first two arbitrators cannot agree on the appointment of a third arbitrator,
then the third arbitrator shall be appointed by the Chief Judge of the United
States Court of Appeals for the Tenth Circuit. The arbitration shall be
conducted in accordance with the rules of the American Arbitration Association,
except with respect to the selection of arbitrators which shall be as provided
in this paragraph 9. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.

     10. Legal and Enforcement Costs. This paragraph 10 shall apply if it
becomes necessary or desirable for the Executive to retain legal counsel or
incur other costs and expenses in connection with either enforcing any and all
of his rights under this Agreement or defending against any allegations of
breach of this Agreement by the Trust:

     (a) The Executive shall be entitled to recover from the Trust reasonable
attorneys’ fees, costs and expenses incurred by him in connection with such
enforcement or defense.

     (b) Payments required under this paragraph 10 shall be made by the Trust to
the Executive (or directly to the Executive’s attorney) promptly following
submission to the Trust of appropriate documentation evidencing the incurrence
of such attorneys’ fees, costs, and expenses.

     (c) The Executive shall be entitled to select his legal counsel; provided,
however, that such right of selection shall not affect the requirement that any
costs and expenses reimbursable under this paragraph 10 be reasonable.

     (d) The Executive’s rights to payments under this paragraph 10 shall not be
affected by the final outcome of any dispute with the Trust; provided, however,
that to the extent that the arbitrators shall determine that under the
circumstances recovery by the Executive of all or a part of any such fees and
costs and expenses would be unjust or inappropriate, the Executive shall not be
entitled to such recovery; and to the extent that such amount have been
recovered by the Executive previously, the Executive shall repay such amounts to
the Trust.

     11. Mitigation and Set-Off. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The

9



--------------------------------------------------------------------------------



 



Trust shall not be entitled to set off against the amounts payable to the
Executive under this Agreement any amounts owed to the Trust by the Executive,
any amounts earned by the Executive in other employment after termination of his
employment with the Trust, or any amounts which might have been earned by the
Executive in other employment had he sought such other employment.

     12. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:

     (a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

     (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or

     (c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service to the Executive shall be to the last address he has filed in writing
with the Trust, and such deliveries to the Trust shall be to the following
address:



    ProLogis
14100 East 35th Place
Aurora, Colorado 80011


All notices to the Trust shall be directed to the attention of the Chief
Financial Officer of the Trust, with a copy to the Secretary of the Trust.

     13. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this paragraph 13 shall limit the Executive’s

10



--------------------------------------------------------------------------------



 



rights or powers to dispose of his property by will or limit any rights or
powers which his executor or administrator would otherwise have.

     14. Governing Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Colorado, without application of
conflict of laws provisions thereunder.

     15. Amendment. This Agreement may be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person and,
so long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.

     16. Successors to the Trust. This Agreement shall be binding upon and inure
to the benefit of the Trust and any successor of the Trust. The Trust will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Trust to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Trust would be required to
perform it if no succession had taken place.

     17. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

     18. Counterparts. This Agreement may be executed in two or more
counterparts, any one of which shall be deemed the original without reference to
the others.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant
to the authorization from its Board of Trustees, the Trust has caused these
presents to be executed in its name and on its behalf, all as of the Effective
Date.

     

  EXECUTIVE
 
   
 
   

   
 
   
 
   

  PROLOGIS
 
   
 
   

   

12